Title: To George Washington from John Sinclair, 6 June 1798
From: Sinclair, John
To: Washington, George



Sir
Whitehall [London] 6th June 1798

I request your acceptance, of the History of the origin and progress of the Statistical account of Scotland, in the appendix to which, I have taken the liberty of inserting an extract of a letter from you, which materially contributed to induce me to persevere in that laborious undertaking. I wish much, that you could prevail on the Government of America, to establish a Board of Agriculture, and to carry on Statistical enquiries. I have little doubt, that if America were to set about these undertakings, that she would not only derive the most essential benefits from them herself, but would also shew an example, that would be very generally imitated by other Nations. Can there be more powerful inducements? With great regard, believe me Sir Your faithful & obedient servant

John Sinclair

